Citation Nr: 0107566	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death under 38 C.F.R. § 1310.

2.  Entitlement to VA dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.   He died in June 1999.  The appellant is the 
widow of the veteran. 

In June 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310 (West 1991).  
As well, it denied dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  The appellant 
appealed both of those decisions.  

The RO granted the appellant dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code in June 1999.


FINDINGS OF FACT

1.  At the time of the veteran's death in June 1999, service 
connection was in effect for PTSD, rated as 100 percent 
disabling effective from January 1992.

2.  The evidence shows that the veteran's death in June 1999 
was from alcoholic cardiomyopathy, alcoholic liver failure 
and alcoholic hepatorenal syndrome which were caused by 
alcohol abuse, which was proximately due to or the result of  
service-connected post-traumatic stress disorder (PTSD).

CONCLUSION OF LAW

The veteran's service-connected PTSD caused his alcohol abuse 
which caused his death.  Service connection for the cause of 
the veteran's death is granted.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.310, 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310.  In essence, the appellant asserts that the veteran's 
service-connected PTSD led to alcohol abuse, which in turn 
led to his fatal alcoholic cardiomyopathy, alcoholic liver 
failure and alcoholic hepatorenal syndrome.  She accordingly 
contends that service connection for the cause of the 
veteran's death is warranted.  Alternatively, she seeks 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318.

Initial matter - duty to assist

The Veterans Claims Assistance Act of 2000 [the VCAA] 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA,  unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

With respect to the issues on appeal, the Board concludes 
that VA's statutory duty to assist the appellant in the 
development of her claims has been satisfied.  There is ample 
medical and other evidence of record.  The appellant and her 
representative have not pointed to any evidence which may be 
relevant to either claim which has not been associated with 
the claims folder.  The appellant and her representative have 
been accorded the opportunity to present evidence and 
argument in support of her claim.  Accordingly, the Board 
will proceed to a decisions on the appellant's claims.

Entitlement to service connection for the cause of the 
veteran's death

Factual background

The veteran's service personnel records indicate that he 
served as artilleryman in Vietnam from June 1969 to June 
1970. 

The veteran was hospitalized at a VA facility from March to 
June 1988.  The hospital discharge summary indicates that he 
was initially admitted to the alcohol and drug treatment 
program in March 1988 for treatment of alcohol abuse, and 
that he was later transferred to another ward.  The hospital 
discharge summary indicates that the veteran's chief 
complaints were of anxiety, depression, anger, decreased 
impulse control with aggressive behavior, intrusive thoughts 
of traumatic combat experiences, increased startle responses, 
sleep pattern disturbances, nightmares, unresolved guilt, 
difficulty with interpersonal relationships, social 
isolation, emotional numbing, substance abuse, and diminished 
daily coping skills.  He reported that these symptoms had 
been present in varying degrees since his return from Vietnam 
and that they had increased in severity during the past 
several years.  Exposure to combat in service was noted.  The 
health care provider indicated that the veteran's predominant 
defense mechanisms included self-medication with alcohol.  
The diagnoses were chronic PTSD, history of alcohol and other 
drug abuse, recently treated; and dysthymia.  

A private July 1988 medical record from a psychologist 
indicates that he had treated the veteran sporadically since 
January 1988, and that his history was said to include having 
a great deal of difficulty in interpersonal relationships, 
and resorting to alcohol in prodigious quantities.  Prior to 
his entry into service, he seemed to have a reasonable 
adjustment.  When he returned, he had a great deal of 
difficulty in coping with others.  The diagnoses were alcohol 
dependence, episodic; PTSD, chronic; and mixed personality 
disorder with borderline and paranoid features.  

Service connection was granted for PTSD, effective from March 
1988.  A 50 percent schedular rating was assigned.  

From January to February 1989, the veteran was in a VA 
hospital.  The hospital discharge summary lists diagnoses of 
continuous alcohol dependency, alcohol withdrawal, 
polysubstance abuse, PTSD, dysthymic disorder, and borderline 
personality disorder.  

The veteran during his lifetime in various descriptive 
statements starting in 1988 reported that he did not start to 
drink heavily and continuously until after he had been sent 
to Vietnam, and that the reason why he did drink heavily and 
continuously was to self-medicate symptoms of PTSD.  He also 
testified under oath to this effect at a hearing at the RO in 
May 1990.  

The veteran presented himself to a VA hospital for admission 
in May 1991.  The day of admission, before admission, he had 
become so anxious and so upset about nightmares that he had 
begun to drink about 5-6 cans of beer a day.

During VA hospitalization in May 1992, the veteran reported 
that his symptoms of PTSD included recurrent intrusive 
distressing trauma related memories, nightmares, and 
flashbacks, insomnia, diminished interest, and emotional 
numbing.  He stated that he had been symptomatic for many 
years, and that his symptoms were worse since he became 
abstinent from alcohol two years before this hospital 
admission.

In a January 1993 rating decision, the RO increased the 
veteran's schedular rating to 100 percent, effective from 
January 1992.  

On VA psychiatric examination in September 1996, the veteran 
reported that he would drink anywhere from eight to ten beers 
a day, and that he believed that it had a calming effect on 
him and helped him manage his intrusive thoughts.  The 
diagnoses were PTSD, alcohol abuse, and personality disorder.  

The veteran's death certificate indicates that he died as an 
inpatient during a period of VA hospitalization in June 1999.  
The cause of his death was listed as alcoholic cardiomyopathy 
due to alcoholic liver failure due to alcohol abuse, due to 
PTSD.  An other significant condition contributing to death 
was alcoholic hepatorenal syndrome.  

Relevant law and regulations

Service connection - in general

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998).  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (2000); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

Misconduct/alcoholism

In general, the law provides that no compensation may be paid 
for a disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs. Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101- 
508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (2000).

A recent decision of the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit"), however, sheds 
additional light on the law and regulations pertaining to 
misconduct.

In Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), 
the Federal Circuit noted that 38 U.S.C.A. § 1110 was amended 
by § 8052(a)(2) of the Omnibus Budget Reconciliation Act of 
1990 ("OBRA"), Pub. L. No. 101-508, 104 Stat. 1388, 1388-
91.  The OBRA of 1990 added the words "or abuse of alcohol 
or drugs" to 38 U.S.C.A. § 1110, supra.  The Federal Circuit 
noted held that the current version of 38 U.S.C.A. § 1110, 
when read in light of its legislative history, does not 
preclude a veteran from receiving compensation for alcohol or 
drug-related disabilities arising secondarily from a service-
connected disability.  

The Federal Circuit stated:

We think the best interpretation of the statute is 
that it precludes compensation only in two 
situations: 1) for primary alcohol abuse 
disabilities; and 2) for secondary disabilities 
(such as cirrhosis of the liver) that result from 
primary alcohol abuse.  By "primary," we mean an 
alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.  We 
do not think that the language of § 1110 precludes 
compensation in the third situation -- i.e., 
Allen's alleged case -- where an alcohol abuse 
disability arises secondarily from or as evidence 
of the increased severity of a non-willful 
misconduct, service-connected disorder.  By using 
the terms "disability resulting from" or 
"disability [that] is a result of," we think that 
Congress intended the cause of the disability to 
be determinative in assessing whether, under § 
1110, a disability qualifies for either 
authorization for compensation under the provision 
or whether it fits within the language of express 
exclusion from compensation.  ... Thus, 
compensation is authorized if the disability is 
caused by an "injury suffered or disease 
contracted in line of duty."  Compensation is 
precluded if the disability is caused by "the 
veteran's own . . . abuse of alcohol or drugs."
Standard of review

It is the Board's responsibility to review the entire record 
on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As noted at the outset, the appellant in essence contends 
that the veteran's service-connected PTSD caused his 
alcoholism which in turn caused his death.  The evidence 
described above indisputably indicates that the veteran's 
PTSD was service connected and that alcoholism caused his 
death.  The Board's focus will therefore be directed to the 
relationship between the veteran's service-connected PTSD and 
his alcoholism.  Specifically, there are two questions which 
need to be addressed in light of the law and evidence: the 
legal question of whether or not, as a matter of law, VA 
death compensation is payable for the results of the alcohol 
abuse; and the factual question of whether or not the 
evidence shows that the veteran's service-connected PTSD was 
fact was the cause of his alcohol abuse and therefore his 
death.  

With respect to the first question, whether or not, as a 
matter of law, VA death benefits may be awarded when a 
veteran's death is due to his alcohol abuse, in Allen, 
discussed supra, the Federal Circuit clearly indicated that 
VA compensation may be awarded, even if alcohol abuse is a 
causative factor, if a service-connected disability, rather 
than the veteran's own will or a non-service-connected 
disability, was the cause of the alcohol abuse.  

With respect to this factual question, the veteran's death 
certificate unquestionably lists the veteran's [post-
traumatic]stress disorder as the cause of his alcoholism, 
which in turn was listed as being responsible for his death.  
The Board has carefully reviewed the entire record and finds 
no significant evidence to the contrary.   

The evidence tends to relate the commencement of the 
veteran's heavy continuous alcohol usage to the period of 
time in which he was stationed in Vietnam, the period of time 
during which his PTSD stressors occurred.  Moreover, the 
veteran's own statements, information in lay statements and 
comments and conclusions in various medical reports depicts a 
situation in which the veteran used alcohol as a form of  
self-medication for his PTSD symptoms for many years.  
Significantly, in the Board's judgment, the June 1988 VA 
hospital discharge summary contains a medical opinion that 
the veteran's alcohol abuse was a defense mechanism for his 
PTSD.

The veteran's death certificate is consistent with rather 
than contradictory to the medical evidence of record.  In 
essence, the death certificate constitutes a medical opinion 
indicating that the cause of the veteran's death was 
alcoholism due to PTSD.   There is no medical evidence to the 
contrary.

In short, the veteran's alcohol abuse is not shown to have 
been willful or due to an non service-connected cause.  
Rather, the evidence shows the veteran's alcohol abuse to 
have been caused by his service-connected PTSD.   

The Board concludes that this issue falls squarely under the 
Federal Circuit's holding in Allen.  That is, since service 
connection was in effect for PTSD; the veteran's alcohol 
abuse was secondary to his service-connected PTSD; and the 
alcohol abuse secondary to PTSD caused the veteran's fatal 
liver failure, service connection for the cause of the 
veteran's death is warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection should be granted for 
the caused of the veteran's death under 38 U.S.C.A. § 1310.   

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318

Since the Board has granted service connection for the cause 
of the veteran's death on a "regular service-connected-death 
basis" under 38 U.S.C.A. § 1310, see Green v. Brown, 10 Vet. 
App. 111, 115 (1997), the matter of her alternative claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
rendered moot.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	Barry F. Bohan
			Member, Board of Veterans' Appeals

 

